                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Theophilus James Keaton,                      )            Civil Action No. 9:18-2041-RMG
                                              )
                       Petitioner,            )
                                              )
       v.                                     )                ORDER AND OPINION
                                              )
Warden Bonita Mosley,                         )
                                              )
                       Respondent.            )
~~~~~~~~~~~~~~-                               )
       Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 7) recommending that Petitioner' s Petition for a Writ of Habeas Corpus under 28 U.S .C.

§ 2241 be dismissed without prejudice. For the reasons set forth below, the Court adopts the R &

R as the order of the Court and the Petition is dismissed without prejudice.

I.     Background

       Petitioner Theophilus James Keaton is a prisoner at the Federal Correctional Institution

Edgefield who has filed a prose Petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241.

(Dkt. No. 1.) Petitioner was found guilty by a jury on multiple counts related to possession of a

firearm and a controlled substance, and in April 2012 was sentenced by the District Court for the

Southern District of Florida to a term of 360 months imprisonment and four years of supervised

release. At trial, the government offered evidence of Petitioner's prior convictions from 1997,

2008 and 2009. In April 2014, Petitioner filed a motion to vacate, set aside or correct his sentence

pursuant to 28 U.S .C. § 2255 , which was denied by the Southern District of Florida and affirmed

by the Eleventh Circuit.

       Petitioner now asserts that his prior federal sentence was made unlawful pursuant to United

States v. Simmons, 649 F.3d 237 (4th Cir. 2011) and United States v. Davis, 720 F.3d 215 (4th Cir.
2013) because the sentencing court incorrectly counted a consolidated offense as multiple offenses

and that the sentencing court incorrect considered offenses for which he had not been sentenced to

imprisonment for greater than a year and a day. (Dkt. No. 1.) The Magistrate Judge recommended

that the petition should be dismissed without prejudice. (Dkt. No. 7.) Petitioner filed Objections

to the Magistrate Judge ' s R & R. (Dkt. No. 9.)

II.    Legal Standard

       The Magistrate Judge makes only a recommendation to this Court that has no presumptive

weight. The responsibility to make a final determination remains with the Court. See Mathews v.

Weber, 423 U.S . 261 , 270-71 (1976). The Court may "accept, reject, or modify, in whole or in

part, the findings or recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). This

Court is charged with making a de novo determination of those portions of the R & R to which

specific objection is made. Fed. R. Civ. P. 72(b)(2). Where the plaintiff fails to file any specific

objections, "a district court need not conduct a de novo review, but instead must only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation."

Diamond v. Colonial Life & Accident Ins. Co., 416 F .3d 310, 315 (4th Cir. 2005) (internal

quotation omitted).

       Petitioner filed objections, therefore the R & R is reviewed de novo.

III.   Discussion

       The Court finds that the Magistrate Judge correctly concluded that the action should be

dismissed. As discussed in the R & R, a petitioner cannot challenge his federal conviction and

sentence pursuant to 28 U.S.C. § 2241 unless he demonstrates that a motion under 28 U.S.C. §

2255 is " inadequate or ineffective to test the legality of his detention." 28 U.S.C. § 2255(e); see

also Rice v. Rivera, 617 F .3d 802, 807 (4th Cir. 2010). The petitioner here is solely challenging

his federal conviction, arguing that it was improperly enhanced based on a consolidated state
conviction and that prior convictions did not include a term of imprisonment greater than a year.

(Dkt. No. 1 at 2.)

        To demonstrate that§ 2255 is inadequate or ineffective to test the legality of his detention,

the petitioner must establish that:

       (1) [A ]t the time of sentencing, settled law of this circuit or the Supreme Court
       established the legality of the sentence; (2) subsequent to the prisoner's direct
       appeal and first§ 2255 motion, the aforementioned settled substantive law changed
       and was deemed to apply retroactively on collateral review; (3) the prisoner is
       unable to meet the gatekeeping provisions § 2255(h)(2) for the second or successive
       motions; and (4) due to this retroactive change, the sentence now presents an error
       sufficiently grave to be deemed a fundamental defect.

United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018). 1

       Petitioner argues, both in his petition and objections, that he is able to meet the Wheeler

test. Petitioner argues that his sentence was made retroactively unlawful by the Fourth Circuit in

United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) and United States v. Davis, 720 F.3d 215

(4th Cir. 2013). The Magistrate Judge correctly concluded that neither of these cases satisfy the

requirements of§ 2255(e). United v. Simmons amended the method by which a prior North

Carolina conviction is considered a felony under federal sentencing laws. However, Simmons was

decided and rendered retroactive in 2013, 2 prior to the filing of Petitioner's first § 2255 in April




1
  In the first instance, Petitioner objects that the Magistrate Judge improperly "recharacterize[d]"
his§ 2241 petition as a§ 2254 petition without notifying the Petitioner. (Dkt. No. 1-1.) However,
this is incorrect. To begin with, the Magistrate Judge correctly applied the four-part Wheeler test
to determine whether he could bring a petition challenging his sentence pursuant to § 2241.
Second, the Magistrate Judge was permitted to use as guidance the Rules Govemining Section
2254 Cases in the United States District Courts, which explicitly states in Rule 1(b) that "[t]he
district court may apply any or all of these rules to a habeas corpus petition not covered by [28
U.S.C. § 2254]."
2
  Miller v. United States, 735 F.3d 141, 147 (4th Cir. 2013) (holding that Simmons applies
retroactively).
2014. Furthermore, Simmons did not change how a Florida or South Carolina conviction, such as

Petitioner's, are considered for sentencing and therefore does not affect Petitioner sentence.

        Petitioner's reliance on United States v. Davis similarly does not satisfy the requirements

of § 2255(e). Again, the decision was based on North Carolina law, and is inapplicable to

Petitioner's prior convictions and does not affect his sentence. See 720 F .3d at 219 ("We hold

today that where a defendant receives a 'consolidated sentence' ... under North Carolina law .. ..")

(emphasis added).     Furthermore, Davis predates Petitioner's first § 2255 motion, and is not

retroactive on collateral review. See United States v. Brightman, No. CR 2:03-627-SB, 2016 WL

9805154, at *2 (D.S.C. Jan. 22, 2016), ajf'd, 647 F. App'x 180 (4th Cir. 2016) ("Davis ... does not

provide a new rule of constitutional law made retroactive to cases on collateral review .... ").

        Petitioner, in his objections, for the first time points to Hill v. Masters, 836 F.3d 591, 597

(6th Cir. 2016), a case decided after his first§ 2255 motion. However, Hill, in addition to being a

Sixth Circuit decision, only goes to the issue of whether a retroactive change rendered his sentence

a "miscarriage of justice," and did not change or discuss the substantive settled law affecting his

sentence. Furthermore, Petitioner included an argument that a complaint filed in forma pauperis

and dismissed under Rule 12(b)(6) is not automatically frivolous, relying on Neitzke v. Williams,

490 U.S. 319 (1989). (Dkt. No. 9 at 1 - 3.) However, the R & R made no ruling regarding whether

Petitioner's filing was frivolous. Finally, Petitioner's renewed an argument alleging ineffective

assistance of counsel at his trial and sentencing. This argument challenges his conviction and

sentence, was already dismissed in Petitioner' s first§ 2255 motion, and Petitioner cannot meet the

Wheeler test. See White v. Savage, No. CIV.A. 2022013-23, 2002 WL 32078922, at *3 (D.S.C.

July 30, 2002), aff'd, 50 F. App'x 641 (4th Cir. 2002) ('" ineffective assistance of counsel,' also

suggests a challenge to his conviction and sentence .... ").
        As a result, this Court lacks jurisdiction and, as the Magistrate Judge noted, Petitioner's

potential remedy is to seek permission from the United States Court of Appeals for the Eleventh

Circuit to file a successive § 2255 petition in the District Court for the Southern District of Florida,

in which he was sentenced.

IV.     Conclusion

        For the foregoing reasons, the R & R of the Magistrate Judge (Dkt. No. 7) is ADOPTED

as the order of the Court and Petitioner's petition for a writ of habeas corpus (Dkt. No. 1) is

DISMISSED WITHOUT PREJUDICE. 3

                                    Certificate of Appealability

The governing law provides that:

        (c)(2) A certificate of appealability may issue ... only if the applicant has made a
        substantial showing of the denial of a constitutional right.

        (c)(3) The certificate of appealability .. . shall indicate which specific issue or
        issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies the standard by demonstrating that reasonable jurists

would find this Court's assessment of his constitutional claims debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473 , 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001 ). In this case, the legal standard for the issuance of a certificate of

appealability has not been met because reasonable jurists would not find it debatable that Petitioner

cannot meet the test laid out in Wheeler. Therefore, a certificate of appealability is DENIED.

       AND IT IS SO ORDERED.



3
  Platts v. O'Brien, 691 F. App 'x 774 (4th Cir. 2017) ("However, because the district court lacked
jurisdiction over [the] § 2241 petition ... the dismissal of [the] challenges to his convictions and
restitution order is without prejudice .... ").
                             United States District Court Judge

October\'L., 2018
Charleston, South Carolina
